Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-1192

                           JANE ANN RUSSELL,

                         Plaintiff, Appellant,

                                      v.

       JO ANNE BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Paul J. Barbadoro, U.S. District Judge]


                                   Before

                       Boudin, Chief Judge,
              Torruella and Lynch, Circuit Judges.



     Raymond J. Kelly on brief for appellant.
     Thomas P. Colantuono, United States Attorney, David L.
Broderick, Assistant U.S. Attorney, and Lisa G. Smoller, Assistant
Regional Counsel, Social Security Administration, on brief for
appellee.



                             October 7, 2004
            Per    Curiam.    Claimant    Jane     Russell   has   appealed   a

district court judgment affirming the decision of the Commissioner

of Health and Human Services which denied Russell's application for

supplemental security income payments.           We affirm.

            Russell first claims that the Administrative Law Judge

("ALJ") failed to properly assess her credibility and lacked an

adequate foundation for finding her subjective complaints of pain

"not entirely credible."        One of the reasons the ALJ partially

discounted Russell's testimony was because "she failed to follow

prescribed treatment on a regular basis."             We have examined the

record and find substantial evidence to support the ALJ's finding

of "sporadic adherence to prescribed therapy."                   A claimant's

failure    to     follow   prescribed    medical     treatment     contradicts

subjective complaints of disabling conditions and supports an ALJ's

decision to deny benefits.       See Tsarelka v. Secretary of Health &

Human Servs., 842 F.2d 529, 534 (1st Cir. 1988) (per curiam)

(affirming denial of benefits where claimant did not follow through

with securing medical treatment); Dumas v. Schweiker, 712 F.2d

1545, 1553 (2d Cir. 1983) (affirming denial of benefits where

claimant failed to heed doctor's diet recommendation which would

have helped hypertension and headaches).

            Russell next claims that the ALJ erred in determining

that she had the residual functional capacity to perform light

work.     The ALJ's residual functional capacity determination has


                                    -2-
substantial support in the record.         We have considered Russell's

various arguments and find them without merit.

              Finally, Russell claims that the ALJ erred in using the

Medical-Vocational Guidelines to determine the range of work that

she   could    perform   because   her   migraine   headaches   cause   non-

exertional limitations that called for testimony from a vocational

expert.   There is substantial support for the ALJ's finding that

Russell's migraines had no non-exertional impact on her residual

functional capacity.      Accordingly, the ALJ did not err in applying

the Guidelines.      Cf. Ortiz v. Secretary of Health & Human Servs.,

890 F.2d 520, 524 (1st Cir. 1989) (per curiam) (noting that

Guidelines are not applicable where claimant has significant non-

exertional impairments).

              The judgment of the district court is affirmed.      See 1st

Cir. R. 27(c).




                                     -3-